Citation Nr: 1431510	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  06-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1965 to March 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, in which the RO denied the Veteran's claim for service connection for hypertension.

The Board subsequently remanded the case, most recently in in March 2013, for further evidentiary development and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) attempted to obtain the identified records of treatment at the VA Medical Center (VAMC) in Memphis, Tennessee, from 1976 to 1983.  The Memphis VAMC responded in June 2013 that there were no records available of the Veteran's treatment at that facility during those years.  The Veteran was then provided a supplemental statement of the case (SSOC) in August 2013, in which the AOJ again denied the Veteran's claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The current appeal has been processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

3.  Hypertension did not have its clinical onset in service and is not otherwise related to active duty; hypertension was not exhibited within the first post service year and is not etiologically related to service-connected diabetes mellitus.



CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred therein; hypertension is not proximately due to or the result of service-connected disability.    38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in February 2005 and May 2006.  See id.  The February 2005 VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, and what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA.  The May 2006 letter notified the Veteran what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from VA and private treatment providers.  The evidence of record also contains reports of examination requested by VA and performed in May 2006, December 2008, October 2010, and June 2011, as well as a VHA opinion letter dated in April 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA or VHA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations and VHA opinion  obtained in this case are collectively adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Similarly, the Board finds that the VHA opinion contains a full consideration of the complete records contained in the Veteran's VBMS file, as the VA cardiologist issuing the opinion stated that she had "reviewed the scanned documents available to me," which consists of the entirety of the Veteran's VBMS file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim that need to be obtained.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

When hypertension is manifested to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  This includes a disability made chronically worse by service-connected disability.  Section 1110 does not directly speak to awards of "service connection," but merely authorizes compensation for "disability," which the Court in Allen v. Brown, 7 Vet. App. 439, 448 (1995), construed to mean "impairment of earning capacity."  Section 1110 further requires that the disability have been caused by an injury or disease incurred or aggravated in service.  In its holding in Tobin v. Derwinski, 2 Vet. App. 34 (1991), the Court interpreted 38 CFR § 3.310 to require VA to grant "service connection" for the portion of the non-service-connected disability attributable to aggravation by the service-connected condition.  When read in tandem, the Court's rulings require VA to service connect the degree of aggravation of a non-service-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  38 C.F.R. § 3.310 (71 Fed. Reg. 52,744 (Sept. 7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Since VA had been complying with Allen and Tobin for more than a decade prior to amendment of 38 C.F.R. § 3.310, the aforementioned regulatory amendment effects no new liberalization or restriction in this appeal.  The changes were essentially non-substantive.

When a VA medical examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  An examiner who states no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential cause.  Id.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2013) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran has contended that he has hypertension secondary to his service-connected diabetes mellitus or, in the alternative, as a result of in-service exposure to herbicides.  The RO denied the Veteran's claim on the basis that the medical evidence of record weighed against a finding of a link both between his current hypertension disability and his service-connected diabetes mellitus, and between his hypertension and service.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2013).

The Veteran's service personnel records reflect that the he served in Vietnam during the applicable time period, and thus he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities, including hypertension.  Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application, as he does not have a presumptive disability.  For these reasons, the Board finds that the presumptive regulations regarding exposure to herbicide agents are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection for hypertension due to herbicide exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicides.  Brock v. Brown, 10 Vet. App. 155 (1997).  Here, however, there is no evidence of high blood pressure or a diagnosis of hypertension in the Veteran's service treatment records.  The earliest mention of hypertension is in an April 1983 VA hospital admission record which shows that the Veteran was diagnosed with hypertension in 1976, approximately six years after separation from service.  He was taking medication for control of his hypertension.  In April 1983, a VA record shows the hypertension was under control.  In June 1983, blood pressure readings were 142/90 and 136/88, and his hypertension was described as under good control.  The Veteran was first diagnosed with diabetes in 1983.  In June 1997, another VA record showed the Veteran's blood pressure reading at 165/115.  A record from July of that year stated his hypertension was not well-controlled.

The Veteran was provided VA examinations in May 2006, December 2008, October 2010, and June 2011.  A VHA expert medical opinion was obtained in April 2014 to provide further clarity regarding the Veteran's claimed hypertension.  In the May 2006 examination, the Veteran was found to have hypertension that was "likely ... essential."  No clarification of this etiological opinion was provided.  At the December 2008 VA examination, the examiner noted that the Veteran had a long medical history of many different problems.  The examiner noted that the Veteran had been initially diagnosed with hypertension in 1976 and that his blood pressure worsened after 1985 when he was diagnosed with diabetes mellitus.  The examiner noted that there was some blood pressure elevation in 1997 at the time that the Veteran was having coronary syndrome, but more recent VA records indicated mostly stable blood pressure readings.  Upon physical examination, the Veteran was noted to be obese; an electrocardiogram showed a normal sinus rhythm with right bundle branch block.  Blood pressure readings were 120/60, 124/70, and 120/66.  The examiner again noted the diagnoses of hypertension in 1976 and diabetes mellitus in 1983 and stated that "Insulin resistance results in worsening of hypertension."  The examiner pointed out that the Veteran was on two medications for hypertension in 1983 but was on four medications at the time of examination.  The examiner said the worsening of the hypertension was due to poor dietary control, increasing obesity, and ongoing tobacco use and opined that it "would not be possible to provide measurable increases in [the hypertension]'s severity without resorting to mere speculation."

The Board remanded the claim in September 2010 for an explanation of the examiner's statements.  In an October 2010 VA examination report, the examiner explained that hypertension and diabetes mellitus are two separate diseases, although both are risk factors for the development of atherosclerosis.  The examiner noted that medical literature has not provided an explanation of the "intricate nature of the diabetes/hypertension interplay ... each can contribute to atherogenesis among other disease states."  The examiner thus concluded that it would be speculative to provide a "baseline manifestation of hypertension as it related to diabetic aggravation."  An October 2011 addendum showed the file was reviewed.  Another VA examination report from June 2011 stated that the hypertension was "essential as is in [the] majority of cases."

To obtain further clarity concerning the Veteran's claim, the Board obtained a VHA medical opinion from a cardiologist in April 2014.  In that opinion, the VA cardiologist indicated that she had "reviewed the scanned documents" of the Veteran's VBMS file and concluded that the Veteran's hypertension is not likely related to exposure to herbicides or otherwise to active duty.  In so finding, the examiner stated that the Veteran likely has essential hypertension, with many risk factors other than service or herbicide exposure, including the Veteran's family history, African-American ancestry, obesity, dyslipidemia, and long history of alcohol intake, as well as sleep apnea, which the examiner noted is a "secondary cause for hypertension."  Regarding the Veteran's claim that hypertension developed or was worsened by his service-connected diabetes mellitus, the VA cardiologist stated that she did not find that the Veteran's diabetes mellitus "aggravated or worsened the hypertension beyond the normal progression of the disease.'  In so finding, the cardiologist noted multiple other risk factors that could lead to the worsening of hypertension, including increasing weight, sleep apnea, and a long history of "heavy alcohol use."  

Upon consideration of the above evidence, the Board first finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension on a direct basis.  The Board concedes that VA examination confirms that the Veteran currently suffers from hypertension.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, the Veteran's service treatment records are silent as to any complaints or diagnosis of hypertension.  Further, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current hypertension.  In that connection, the Board notes that in her April 2014 opinion, the VA cardiologist explicitly found no link between any current disability and herbicide exposure or military service, rather attributing the initial development of the Veteran's hypertension to multiple risk factors such as sleep apnea, family history, African-American ancestry, obesity, dyslipidemia, and long history of alcohol intake.  The May 2006 and June 2011 VA examiners similarly found the Veteran's hypertension to be essential in nature.  In addition, records of the Veteran's treatment from VA treatment providers reflects that he was not diagnosed with hypertension until approximately six years after his separation from active duty.  This evidence is uncontradicted by any medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including his exposure to herbicides, and his current hypertension.

The Board thus finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension on a direct basis.  The Board concedes that the Veteran has a current diagnosis of hypertension.  However, there is no credible evidence indicating that his hypertension began during service or within one year of his separation from service.  Thus, in order for the Veteran's claim to be granted, the record would have to contain competent evidence of a link between the present disorder and military service.  Here, there is no such evidence; indeed, as noted above, the only medical opinion of record that speaks to the relationship between any current disability and service is unfavorable.  Relevant law and regulations do not provide for the grant of service connection on a direct basis in the absence of evidence linking the current disability to service.  The Board is satisfied that the VA examiners' and VHA cardiologist's opinions are adequate for deciding this appeal.  In this case, the April 2014 VHA cardiologist's medical opinion, which is based on a review of the record, including the Veteran's own history, is that the Veteran's hypertension is not at least as likely as not related to herbicide exposure or otherwise to military service.  Because these opinions are not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for hypertension on a direct basis must be denied.

As noted above, the Veteran has contended that his currently diagnosed hypertension is related to service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.  Although the Veteran has contended otherwise, the evidence, viewed in its totality, does not support a finding that the Veteran first developed hypertension in service that has continued to the present.  More importantly, however, the record contains no medical evidence suggesting that the Veteran's current hypertension is attributed to service.  In April 2014, the VHA cardiologist considered the entirety of the record, to include the Veteran's contentions and his service treatment records, and nevertheless opined that it was less likely than not that the Veteran's hypertension is etiologically linked to service, including to his in-service exposure to herbicides.  None of this evidence, or any of the other competent evidence of record, in any way relates the Veteran's current hypertension to service.  Absent such evidence, the claim for service connection on a direct basis must be denied.

Because the question of whether a disability such as hypertension is related to another disorder such as diabetes mellitus is a medical question requiring expertise, the Board relies upon the December 2008 and October 2010 VA examiners' opinions, as well as the April 2014 VHA opinion.  The examination reports reflect that the examiners comprehensively examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the VA examiners offered rationales for their opinions that the Veteran's hypertension was not likely related to service-connected diabetes mellitus, relying on the medical records and their medical expertise.  Specifically, the VA examiners concluded that there was no way of determining any hypothetical increase in the Veteran's hypertension due to diabetes mellitus without resorting to speculation.  When asked to clarify these findings, the April 2014 VA cardiologist found that the Veteran's diabetes mellitus had not, in fact, worsened his hypertension beyond its normal progression; rather, she pointed to other factors to which the worsening could instead be attributed, such as increasing weight, sleep apnea, and "heavy alcohol use."  The cardiologist concluded that the Veteran's diagnosed hypertension is not likely linked to his service-connected diabetes mellitus or made worse thereby, but is more likely due to his history of excessive drinking, obesity, hyperlipidemia, and African-American ancestry, as well as to sleep apnea and family history.  

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service-connected diabetes mellitus and his hypertension.  In so finding, the Board notes that the October 2010 VA examiner offered a negative opinion as to the possibility of an etiological link between the Veteran's hypertension and his service-connected diabetes mellitus.  The December 2008 report noted that insulin resistance results in worsening of hypertension, but did not explain the consequences.  It was added that worsening of hypertension was due to poor dietary control, increasing obesity and ongoing tobacco use and that it would not be possible to quantify an increase in hypertension (that was due to diabetes mellitus).  The April 2014 VA cardiologist stated in her VHA opinion that the Veteran's diabetes mellitus did not aggravate or worsen his hypertension beyond its normal progression.  There is no medical evidence of record to contradict these findings.  Although the Veteran has contended that he currently suffers from hypertension that is the result of his service-connected diabetes mellitus, the VA examiners' opinions find that it not likely that the disorder is related to diabetes mellitus.  The VA cardiologist offered further explanation that other factors (family history, African-American ancestry, increasing obesity, dyslipidemia, and history of heavy drinking) are more likely to blame for his current hypertension. 

The Board has considered the Veteran's contentions that his hypertension is etiologically related to his service, or to his service-connected diabetes mellitus.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this, which requires testing and medical expertise to diagnose and ascertain etiology.  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed hypertension on a direct or a secondary basis.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of hypertension in relation to an additional disability.  See Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, that doctrine is not helpful to the Veteran in this instance.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


